Citation Nr: 1104414	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.Entitlement to a higher initial evaluation for right carpal 
tunnel syndrome, currently rated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for left carpal 
tunnel syndrome, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 
2007

This appeal arises from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for bilateral 
carpal tunnel syndrome and assigned a noncompensable rating.  
Subsequently, a March 2009 rating decision granted a 10 percent 
rating for right carpal tunnel syndrome and a 10 percent rating 
for left carpal tunnel syndrome, effective from December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was examined in conjunction with his claims for 
service connection in November 2007 prior to his separation from 
the service in December 2007.  Carpal Tunnel Syndrome is rated 
under the criteria for impairment of the median nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  The findings on 
the examination report do not address the rating criteria.  They 
are limited to noting Phalen's testing was positive.  The 
examination report does not reflect whether the Veteran is right 
or left handed.  It does not address whether his carpal tunnel 
symptoms are considered to be neuritis or neuralgia, and does not 
include an opinion as to whether his neurological symptoms cause 
impairment consistent with mild, moderate or severe incomplete 
paralysis of the median nerve.  A new examination should be 
scheduled, which should address the rating criteria and consider 
the symptoms the Veteran is now reporting.  

It is also observed that the treatment in service reported by the 
Veteran from August 2007 to October 2007 is not currently 
included in the service treatment records in his claims folder.  
These should be sought.

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him since 
his separation from the service for 
bilateral carpal tunnel syndrome.  With 
any necessary authorization from the 
Veteran, attempt to obtain copies of 
pertinent treatment records identified.   

2.	The Veteran should be asked to identify 
the clinic at which he received treatment 
for his carpal tunnel syndrome in service 
from August 2007 to October 2007, as 
indicated in his August 2008 VA Form 21-
526.  The records of the identified 
treatment should be sought.   

3.	The Veteran should be afforded a VA 
neurology examination to determine the 
severity of his bilateral carpal tunnel 
syndrome.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to identify the symptoms associated 
with this disability and include in the 
report provided, which is the Veteran's 
major and minor arm, whether his symptoms 
are considered consistent with neuritis 
or neuralgia, and whether they are 
indicative of mild, moderate or severe 
incomplete paralysis of the median nerve, 
as the case may be.  

4.	If the benefit sought on appeal remains 
denied the Veteran should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


